 


114 HRES 434 EH: TSA Office of Inspection Accountability Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 434 
In the House of Representatives, U. S.,


 
RESOLUTION 
 
 
 
That upon the adoption of this resolution the bill, H.R. 719, entitled TSA Office of Inspection Accountability Act of 2015, with the Senate amendment thereto, shall be considered to have been taken from the Speaker’s table to the end that the Senate amendment thereto be, and the same is hereby, agreed to with the following amendment: In lieu of the matter proposed to be inserted by the amendment of the Senate, insert the following: 
1.Short titleThis Act may be cited as the TSA Office of Inspection Accountability Act of 2015. 2.FindingsCongress makes the following findings: 
(1)Consistent with Federal law and regulations, for law enforcement officers to qualify for premium pay as criminal investigators, the officers must, in general, spend on average at least 50 percent of their time investigating, apprehending, or detaining individuals suspected or convicted of offenses against the criminal laws of the United States. (2)According to the Inspector General of the Department of Homeland Security (DHS IG), the Transportation Security Administration (TSA) does not ensure that its cadre of criminal investigators in the Office of Inspection are meeting this requirement, even though they are considered law enforcement officers under TSA policy and receive premium pay. 
(3)Instead, TSA criminal investigators in the Office of Inspection primarily monitor the results of criminal investigations conducted by other agencies, investigate administrative cases of TSA employee misconduct, and carry out inspections, covert tests, and internal reviews, which the DHS IG asserts could be performed by employees other than criminal investigators at a lower cost. (4)The premium pay and other benefits afforded to TSA criminal investigators in the Office of Inspection who are incorrectly classified as such will cost the taxpayer as much as $17 million over 5 years if TSA fails to make any changes to the number of criminal investigators in the Office of Inspection, according to the DHS IG. 
(5)This may be a conservative estimate, as it accounts for the cost of Law Enforcement Availability Pay, but not the costs of law enforcement training, statutory early retirement benefits, police vehicles, and weapons. 3.DefinitionsIn this Act: 
(1)AdministrationThe term Administration means the Transportation Security Administration. (2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Homeland Security (Transportation Security) of the Department of Homeland Security. 
(3)Inspector generalThe term Inspector General means the Inspector General of the Department of Homeland Security. 4.Inspector general audit (a)AuditNot later than 60 days after the date of the enactment of this Act, the Inspector General shall analyze the data and methods that the Assistant Secretary uses to identify Office of Inspection employees of the Administration who meet the requirements of sections 8331(20), 8401(17), and 5545a of title 5, United States Code, and provide the relevant findings to the Assistant Secretary, including a finding on whether the data and methods are adequate and valid. 
(b)Prohibition on hiringIf the Inspector General finds that such data and methods are inadequate or invalid, the Administration shall not hire any new employee to work in the Office of Inspection of the Administration until— (1)the Assistant Secretary makes a certification described in section 5 to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate; and 
(2)the Inspector General submits to such Committees a finding, not later than 30 days after the Assistant Secretary makes such certification, that the Assistant Secretary utilized adequate and valid data and methods to make such certification. 5.TSA Office of Inspection Workforce Certification (a)Certification to CongressThe Assistant Secretary shall, by not later than 90 days after the date the Inspector General provides its findings to the Assistant Secretary under section 4(a), document and certify in writing to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that only those Office of Inspection employees of the Administration who meet the requirements of sections 8331(20), 8401(17), and 5545a of title 5, United States Code, are classified as criminal investigators and are receiving premium pay and other benefits associated with such classification. 
(b)Employee reclassificationThe Assistant Secretary shall reclassify criminal investigator positions in the Office of Inspection as noncriminal investigator positions or non-law enforcement positions if the individuals in those positions do not, or are not expected to, spend an average of at least 50 percent of their time performing criminal investigative duties. (c)Projected cost savings (1)In generalThe Assistant Secretary shall estimate the total long-term cost savings to the Federal Government resulting from the implementation of subsection (b), and provide such estimate to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate by not later than 180 days after the date of enactment of this Act. 
(2)ContentsSuch estimate shall identify savings associated with the positions reclassified under subsection (b) and include, among other factors the Assistant Secretary considers appropriate, savings from— (A)law enforcement training; 
(B)early retirement benefits; (C)law enforcement availability and other premium pay; and 
(D)weapons, vehicles, and communications devices. 6.Investigation of Federal Air Marshal Service misconductNot later than 90 days after the date of the enactment of this Act, or as soon as practicable, the Assistant Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on the Judiciary of the Senate— 
(1)materials in the possession or control of the Department of Homeland Security associated with the Office of Inspection’s review of instances in which Federal Air Marshal Service officials obtained discounted or free firearms for personal use; (2)information on specific actions that will be taken to prevent Federal Air Marshal Service officials from using their official positions, or exploiting, in any way, the Service’s relationships with private vendors to obtain discounted or free firearms for personal use; and 
(3)information on specific actions that will be taken to prevent the Federal Air Marshal Service from misusing Government resources. 7.StudyNot later than 180 days after the date that the Assistant Secretary submits the certification to Congress under section 5(a), the Inspector General of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate a study— 
(1)reviewing the employee requirements, responsibilities, and benefits of criminal investigators in the TSA Office of Inspection with criminal investigators employed at agencies adhering to the Office of Personnel Management employee classification system; and (2)identifying any inconsistencies and costs implications for differences between the varying employee requirements, responsibilities, and benefits. 
8.Independent audit of Federal Air Marshal Service personnel issuesNot later than 180 days after the date of the enactment of this Act, the Inspector General shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate a study that— (1)reviews the Federal Air Marshal Service’s existing personnel policies and procedures for identifying misuse of Government resources; and 
(2)reviews the administration of the Federal Air Marshal Service’s existing code of conduct or integrity policies with respect to instances of misconduct.  Karen L. Haas,Clerk. 